Citation Nr: 1710789	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  02-03 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel







INTRODUCTION

The Veteran has active duty service in the United States Army from October 1965 to October 1968.  He was awarded a Vietnam Service Medal, a Vietnam Campaign Medal, and a Presidential Unit Citation, among other commendations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2000 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board initially remanded this issue in February 2004, and when it returned to the Board it was denied in March 2006.  The Veteran appealed the March 2006 decision to the United States Court of Appeals for Veterans Claims (Court), and the issue was subject to a Memorandum Decision remanding the issue to the Board for additional development.  In July 2008 the Board remanded this issue to comply with the Court's remand order.  The requested development has been completed, and the case has now been returned to the Board for further appellate action.  

The Veteran was scheduled for a Decision Review Office hearing in April 2014, but the Veteran through his representative submitted a withdrawal of this hearing request in April 2014.  The Board accordingly deems the Veteran's hearing request to be withdrawn.  See 38 C.F.R. § 20.704(e) (2016). 

The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet App 1 (2009).  In this case, the Board has considered the Veteran's claim for all possible psychiatric disorders as discussed below.


FINDINGS OF FACT

1.  The Veteran's report of in-service stressors lacks credibility.
2.  There are no service records or other credible evidence that corroborate the occurrence of the Veteran's alleged in-service stressors.  

3.  The preponderance of the evidence does not support a finding that a relationship exists between the Veteran's currently diagnosed acquired psychiatric disorder and military service. 


CONCLUSION OF LAW

The criteria for establishing an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in February 2004 and September 2004 pursuant to the Board's February 2004 remand directive.  Subsequent compliant notice was sent in December 2008 pursuant to the Board's July 2008 remand directive that advised the Veteran that a disability rating and effective date would be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained in December 1999 and June 2014.  

The Board finds that pursuant to the Court's February 2008 Memorandum Decision, VA has sufficiently developed the Veteran's alleged stressors.  In December 2008, January 2010, and April 2010, the VA submitted letters to the Veteran requesting specific details of the stressful incident(s) in service that resulted in his PTSD, specifically the name and whereabouts of his unit and tugboat while he was stationed in Vietnam.  The April 2010 letter also informed him that the National Archives and Records Administration (NARA) had indicated that the requested deck logs for the Veteran's Army Vessel LT-120 had been destroyed.  The Veteran in response submitted statements describing his stressors in February 2009, March 2010, and July 2013.  In November 2011 the Veteran claimed that his PTSD was a result of military sexual trauma (MST), and he submitted a questionnaire describing his experiences.  

In January 2009 and August 2014 the United States Army determined that there was a lack of information required to corroborate stressors associated with a claim for service connection for PTSD.  Further, the RO determined that there was not enough information to contact the Joint Services Records Research Center (JSRRC).  The January 2009 finding was based on the Veteran's lack of response to the December 2008 letter asking for details pertaining to his stressors, as well as the lack of combat medals indicating combat engagement in the Veteran's DD-214 and personnel records.  The August 2014 finding was based on the Veteran's statements, the Veteran's service personnel records, the NARA response indicating that the deck logs had been destroyed, and responses from a Fort Eustis Transportation Historian and United States Army Training and Doctrine Command (TRADOC) both indicating that the 26th Transportation Unit was not involved in Vietnam operations.  Nonetheless, the Board finds that the VA substantially complied with the remand instructions as VA contacted NARA and determined that the Veteran's unit was not involved in Vietnam operations.  Given that there is no probative evidence that the Veteran was involved in Vietnam operations, an inquiry to JSRRC would serve no useful purpose.  See Soyini v. Derwinksi, 1 Vet. App. 540, 546 (1991) (strict adherence to the requirements of the law does not dictate an unquestioning blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Moreover, as discussed in greater detail below, the Veteran's reports regarding his stressors are not credible given the inconsistencies and lack of supporting evidence.

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, as noted corrective notice was provided as requested in the February 2004 and July 2008 remands, and as noted additional development was completed soliciting lay statements from the Veteran describing his symptoms, as well as researching the Veteran's contentions that he was in the 26th Transportation Unit, utilizing NARA, TRADOC, the National Personnel Records Center (NPRC) and the Army Transportation Historian.  The Veteran was notified of all of these findings.  Additional VA medical records were obtained pursuant to the Board's February 2004 remand directive.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Veteran and his representative have been provided with copies of the appealed rating decision, as well as the January 2002 Statement of the Case (SOC), and the Supplemental Statements of the Case (SSOCs) from February 2002, June 2003, July 2003, December 2005, and October 2014.  These documents provided them with notice of the law and governing regulations, as well as the reasons for determinations made regarding his claim.  By way of these documents, they also were specifically informed of the cumulative evidence already having been previously provided to VA or obtained by VA on the Veteran's behalf.  Additionally, the SOC included a summary of the relevant notice provisions of 38 C.F.R. § 3.159.  

Therefore, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify, and no prejudice to the Veteran exists by deciding this claim.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

There are exceptions to the requirement of credible supporting evidence that a stressor occurred.  First, if the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in certain circumstances, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  This subsection is not applicable in this case as the Veteran did not receive any awards indicative of serving in combat and his personnel records do not show any evidence of any awards indicating service in combat.  It is not otherwise shown that he engaged in combat, and the Veteran has not contested this in his statements.  

Second, corroborating evidence of the claimed in-service stressor is not required if the stressor is related to the Veteran's "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f)(3).  One requirement in such a case is that the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  See id.  In this case, the claimed stressors that could be related to the fear of hostile military or terrorist activity are not consistent with the Veteran's service.  

The Veteran has alleged the following in-service stressors: being thrown off of a boat during a typhoon when he was unable to swim and receiving gunfire when he was on the boat (he noted that he was never in combat aside from the incident of receiving gunfire).  He later claimed PTSD due to MST, and he alleged that a superior touched his genitals while he was sleeping and that he had been harassed by other gay service members; he also claimed having lasting mental health effects from not wearing a gas mask.  The Veteran also asserted having PTSD secondary to receiving a splinter in his testicle during work in December 1995.  Given these varying accounts, the Board has reason to question the Veteran's credibility in this case.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

The Veteran's statements related to his stressors are not verifiable by personnel records.  The Veteran claims that several of the above stressors occurred when he was a deck hand aboard the LT-120 as part of the HHC 26th Transportation Unit, and that they were fired upon when going to Vung Tu on the Snake River.  However, as noted, a Fort Eustis Historian and TRADOC both indicated that the 26th Transportation Unit was not involved in Vietnam operations.  Moreover, the Veteran was notified that there is no "Snake River" in Vietnam and the deck logs were destroyed.  The Veteran was notified of this and was asked to provide additional specific information pertaining to his stressors in an April 2010 letter.  The Veteran was unable to provide further information to support his allegations.  See Wood v. Derwinki, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not a one-way street").  Therefore, there is a lack of corroborating evidence to support his assertions.

There are also some inconsistencies in the Veteran's statements.  For the first time in November 2011 the Veteran claimed that he had PTSD due to MST, and he asserted alternatively that somebody touched his genitals when he was sleeping and that he was harassed by gay service members.  However, the Veteran has not provided any additional information to corroborate these incidents.  In his MST questionnaire the Veteran asserted that he had nightmares and flashbacks often and frequent memories of the incidents.  Nonetheless, in a July 2002 mental health treatment note the Veteran denied that the sexual incidents he described resulted in lasting emotional distress.  There is also no documentation that the Veteran reported having lasting mental health effects from not wearing a gas mask to treatment providers, and he asserted this stressor for the first time in October 2014.  

The Veteran has also made statements that reflect on his interest and demeanor.  Caluza, 7 Vet. App. at 510-511.  The Veteran noted that he was dismissed from his job at the United States Post Office in April 1997 for failure to return to work after receiving a splinter in his testicle in December 1995.  When he was evaluated for PTSD in July 1997, he stated that he did not want to return to work and that he wanted disability.  Two years later the Veteran was interviewed for PTSD treatment.  At the time, the doctor noted that the Veteran was complaining about being unable to become service-connected for PTSD, and he implied that his only reason for being interviewed was that his cooperation would impact his future claims for compensation.  At the time he was noted to over-report his symptoms based on testing, and he was diagnosed with depression, rule out malingering.  When the VA provider told the Veteran that he did not believe that the Veteran had a PTSD diagnosis, the Veteran became angry and asserted that he needed compensation to survive and that he completed the interview to secure service-connected status for PTSD.  

When the Veteran underwent VA examination in connection with his claim in December 1999 and the VA examiner noted that it was "apparent that the [V]eteran has a chip on his shoulder and is of the opinion that the VA in some sense or another owes him some sort of pension and/or compensation."  At the time the Veteran asserted that all of his problems were related to Vietnam, but he could not relate any of his specific symptoms at present to specific experiences in service.  The VA examiner noted that the symptoms that the Veteran described were consistent with major depressive disorder rather than PTSD, related to the Veteran's physical difficulties and the problems he was having being able to sustain his lifestyle economically and the threatened loss of his non-service connected VA pension.  The Veteran was diagnosed with major depressive disorder, chronic, severe (not service-connected), alcohol dependence, polysubstance dependence, and malingering.  

It is noteworthy that the Veteran never had any diagnosis of, or treatment for, a psychiatric impairment during service.  The Veteran's separation examination in October 1968 was negative for any psychiatric impairment.  The Veteran had no mental health treatment until the mid-1990s.  In October 1996 a private physician indicated that the Veteran's mental health symptoms were consistent with PTSD, but that they seemed to stem from a work-related incident five years prior.  Approximately one year later, a private physician submitted a letter indicating that the Veteran had been under his/her care for many years and that he had the diagnosis of alcohol abuse and various other physical ailments, but PTSD was not noted.

The Veteran began receiving mental health treatment at VA in 1997, and he carried diagnoses of depression and polysubstance abuse.  As noted, several VA treatment providers told the Veteran that he did not have symptoms consistent with PTSD.  The Veteran was hospitalized for one month in September 1997, but his discharge diagnoses were major depressive disorder and alcohol dependence.  The Veteran sought mental health treatment at VA with a Dr. K. Kelly, who opined that the Veteran had schizoaffective disorder and possible severe PTSD in September 2001; the doctor later diagnosed the Veteran with probable PTSD.  In June 2003 Dr. Kelly indicated that the Veteran experienced trauma while serving in the South Asian Battle Theater during the Vietnam War that changed him, and that he met all of the diagnostic criteria for PTSD, alcohol abuse, agoraphobia, and auditory hallucinations. 

The Veteran also received treatment from Psychiatric Associates of Western Pennsylvania, and in April 2003 the RO received a letter from one of their social workers who indicated that the Veteran was being treated for PTSD and that his symptoms had persisted since military service.  A follow-up letter indicated that the Veteran's current PTSD was related to two events during service in which the Veteran reportedly almost drowned.  

Despite the Veteran's mental health treatment and diagnoses of PTSD, these diagnoses and opinions relating the PTSD to service are based on the Veteran's reported history of these unverified non-combat stressors, and for this reason they are given limited weight.  As noted, the Veteran was also diagnosed with PTSD related to his work incident at the Post Office, suggesting an inconsistency.  VA PTSD evaluations in May 1997, July 1997, October 1999, December 1999, September 2001, and July 2001 all found that the Veteran did not have symptoms consistent with PTSD.  The December 1999 VA examiner found that there was no evidence to justify a diagnosis of PTSD.  Moreover, there is ample evidence that the Veteran's statements describing his stressors are not credible.  

While the Veteran believes that his PTSD is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of PTSD are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his PTSD is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current PTSD symptoms is not competent medical evidence.  The Board finds the opinions of the VA mental health providers to be significantly more probative than the Veteran's lay assertions.

Overall, there is no evidence other than the Veteran's lay statements indicating that any of his claimed stressors actually occurred.  The Board recognizes that evidence of behavior changes following a claimed personal assault is one type of relevant evidence.  38 C.F.R. § 3.304(f)(5) .  While the Veteran had poor performance marks and received several Article 15s during service, there is no evidence of behavior changes as the Veteran's performance marks have been consistently low.  Even after discharge from service the Veteran reported that he was never able to get along with coworkers or supervisors at work, and he reported that the only way he could deal with this was by drinking alcohol on the job.  The Veteran has not alleged and the evidence does not suggest that this represents a change in his behavior.  

As the Board has found the Veteran's statements regarding the occurrence of the claimed stressors to be lacking credibility and there is no medical evidence of a diagnosis of PTSD which is based on a verified stressor, service connection for PTSD is not warranted.  

The Board has also considered whether the Veteran's acquired psychiatric diagnoses other than PTSD warrant service connection.  In this regard, the Board notes that the Veteran has been diagnosed with depression/major depressive disorder, however, this has never been attributed to service.  In fact, the June 2014 VA examiner specifically indicated that depressive disorder was not related to service.  Additionally, the December 1999 VA examiner attributed the Veteran's depressive disorder to physical difficulties and economic issues.  As the Veteran was not shown to have any complaints or diagnoses of a disability in service or until three decades following service, and there is no competent evidence that his current disability is related to service, the Board finds that the preponderance of the evidence is against a finding that any currently diagnosed acquired psychiatric disability is related to service.  

To the extent that the Veteran may contend that his acquired psychiatric disability is related to service, the Board acknowledges that the Veteran is competent to testify as to symptoms he has experienced.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his psychiatric disorder.  See 38 C.F.R. § 3.159 (a)(1) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of any current disorder, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  For all of these reasons, the Board gives more credence and weight to the VA examination reports which were rendered after extensive evaluations of the Veteran and review of the Veteran's history by mental health professionals.   

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


